Name: Council Regulation (EC) No 1300/95 of 6 June 1995 amending Regulation (EEC) No 104/76 laying down common marketing standards for shrimps (Crangon crangon), edible crabs (Cancer pagurus) and Norway lobsters (Nephrobs norvegicus)
 Type: Regulation
 Subject Matter: cooperation policy;  marketing;  consumption;  international trade;  fisheries
 Date Published: nan

 9 . 6 . 95 [ EN Official Journal of the European Communities No L 126/3 COUNCIL REGULATION (EC) No 1300/95 of 6 June 1995 amending Regulation (EEC) No 104/76 laying down common marketing standards for shrimps (Crangon crangon), edible crabs (Cancer pagurus) and Norway lobsters (Nephrobs norvegicus) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and acquaculture products ('), and in particular Article 2 (3) thereof, Having regard to the proposal from the Commission , Whereas, as a result of the accession of new Member States to the European Union, the list of species eligible for intervention under the common organization of the market has been extended to cover deep-water prawns ; Whereas the application of common marketing standards to this crustacean is particularly important if the system of Community withdrawal prices is to operate properly ; Whereas, moreover, the establishment of common marke ­ ting standards should help in particular to improve the quality of the product concerned ; whereas such standards should, as a consequence , be laid down for this crustacean and Regulation (EEC) No 1 04/76 (2) should be amended accordingly ; Whereas the entry into force of the amendment to Regu ­ lation (EEC) No 3759/92 on 1 January 1995 entitles the producer organizations to the Community contribution for intervention on the market relating to the new product as from that date ; whereas provision should accordingly be made for this Regulation to apply from 1 January 1 995, laying down common marketing standards for certain crustaceans'. 2 . The first indent of Article 1 shall be replaced by the following : '  shrimps (Crangon crangon) and deep-water prawns (Pandalus borealis) falling within subhea ­ dings 0306 23 10, 0306 23 31 and 0306 23 39 of the combined nomenclature,'. 3 . The following shall be added to Article 7 ( 1 ) : '(d) deep-water prawns (prawns per kg) : Cooked by steaming or boiling in water  Size 1 : 160 or fewer  Size 2 : from 161 to 250 Fresh or chilled  Size 1 : 250 or fewer'. 4 . Article 10 ( 1 ) shall be replaced by the following : ' 1 . The products listed in Article 1 imported from third countries may be released for human consump ­ tion in the Community only if : (a) they comply with Articles 4, 5, 6 and 7 ; (b) they are represented in packages marked clearly and legibly with :  the country of origin, in lettering at least 20 mm high,  one of the following : HAS ADOPTED THIS REGULATION : Quisquilla , CamarÃ ³n" or "Buey de mar" or "Cigala", Article 1 Regulation (EEC) No 104/76 is hereby amended as follows : 1 . The title shall be replaced by the following : 'Council Regulation (EEC) No 104/76 of 19 January 1976 Hesterejer", "Dybhavsreje" or "Taskekrabber" or "Jomfruhummer", Garnelen", "Tiefseegarnele" or "Taschenkrebse" or "Kaisergranate", "Ã Ã ºÃ Ã ¯Ã ¶Ã µÃ  Ã ³Ã ±Ã Ã ¯Ã ´Ã µÃ ", "Ã ³Ã ±Ã Ã ¯Ã ´Ã µÃ  Ã Ã ¿Ã Ã Ã ¿Ã Ã Ã ¬" o "Ã Ã ±Ã ²Ã ¿Ã Ã Ã ¹Ã ±" o "Ã Ã ±Ã Ã ±Ã ²Ã ¯Ã ´Ã µÃ ", (') OJ No L 388 , 31 . 12. 1992, p . 1 . Regulation as last amended by Regulation (EC) No 3318/94 (OJ No L 350, 31 . 12. 1994, p . 15). (2) OJ No L 120, 28 . 1 . 1976, p . 35 . Regulation as last amended by Regulation (EEC) No 3162/91 (OJ No L 300, 31 . 10 . 1991 , p . 1 ). Shrimps", Deep-water prawn" or "Edible crabs" or "Norway lobsters", No L 126/4 EN Official Journal of the European Communities 9 . 6. 95 "Crevettes grises", Crevettes nordiques or "Crabes tourteaux" or "Langoustines", "Gamberetti grigi", "Gamberello boreale or "Granchi di mare" or "Scampi", "Garnalen", "Noorse garnaal" or Noordzeek ­ rabben" or "Langoestines",  the freshness and size categories,  the net weight in kilograms of the species in the package,  the dates of grading and dispatch,  the name and address of the consignor.' Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities. However, the measures provided for in Chapter 1 of Title III of Regulation (EEC) No 3759/92 may be applied in response to events which take place from 1 January 1995 . In particular, the financial compensation provided for in Article 12 of that Regulation may be granted in respect of intervention as from that date . "CamarÃ £o negro", "CamarÃ £o Ã ¡rctico" or Sapa ­ teira" or "Lagostim", "Hietakatkarapuja", Pohjanmeren katkarapuja or " Isotaskurapuja" or "Keisarihummereita", "HÃ ¤strÃ ¤kor" "NordhavsrÃ ¤ka" or Krabba or "HavskrÃ ¤fta", This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 6 June 1995. For the Council The President M. BARNIER